Citation Nr: 0929930	
Decision Date: 08/11/09    Archive Date: 08/19/09

DOCKET NO.  06-07 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for hearing loss. 

2.  Entitlement to service connection for tinnitus. 

3.  Entitlement to service connection for residuals of a 
right hand burn. 

4.  Entitlement to service connection for a psychiatric 
disorder, claimed as a general anxiety disorder. 


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

L. Jeng, Counsel

INTRODUCTION

The Veteran had active duty from December 1949 to December 
1953.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 rating decision of a 
Department of Veterans Affairs (VA) Regional Office (RO).

On his Appeal to Board of Veterans' Appeals (VA Form 9) dated 
in February 2006, the Veteran requested a hearing before a 
Veterans Law Judge.  A hearing was subsequently scheduled for 
him in May 2007.  However, in an April 2007 correspondence, 
the Veteran indicated that he was withdrawing his request.  
Under these circumstances, the regulations consider the 
hearing request to have been withdrawn.  38 C.F.R. 
§ 20.702(e) (2008).  

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding 
that the Veteran has hearing loss related to service. 

2.  The Veteran does not have tinnitus related to service. 

3.  The Veteran does not have residuals of a right hand burn 
related to service. 

4.  The preponderance of the evidence is against a finding 
that the Veteran has a psychiatric disorder, claimed as a 
general anxiety disorder, related to service. 


CONCLUSIONS OF LAW

1.  Hearing loss was not incurred in or aggravated by active 
service, and sensorineural hearing loss may not be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 
3.159, 3.303, 3.304, 3.307, 3.385 (2008).

2.  Tinnitus was not incurred in or aggravated by active 
service.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 C.F.R. § 
3.303 (2008).

3.  Residuals of a right hand burn were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 
5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303 (2008).

4.  A psychiatric disorder, claimed as a general anxiety 
disorder was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. § 3.303 (2008).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in March 2005, the RO satisfied its 
duty to notify the Veteran under 38 U.S.C.A. § 5103(a) (West 
2002) and 38 C.F.R. § 3.159(b) (2008).  Specifically, the RO 
notified the Veteran of: information and evidence necessary 
to substantiate the claims; information and evidence that VA 
would seek to provide; and information and evidence that the 
Veteran was expected to provide.  In May 2006, the RO also 
notified the Veteran of the process by which initial 
disability ratings and effective dates are established. 
 Dingess v. Nicholson, 19 Vet. App. 473 (2006). 

VA has done everything reasonably possible to assist the 
Veteran with respect to his claims for benefits in accordance 
with 38 U.S.C.A. § 5103A (West 2002) and 38 C.F.R. § 3.159(c) 
(2008).  Service treatment records have been associated with 
the claims file.  The Veteran indicated that he received 
treatment at the VA Medical Center (VAMC) in Washington, DC, 
and the RO requested those records from the facility.  In 
April 2005, the VAMC in Washington, DC, responded that the 
records identified by the Veteran could not be located.  In 
an April 2007 Memorandum, the RO indicated that additional 
attempts to obtain these records would be futile.  The Board 
agrees that additional efforts to obtain these records would 
be ineffective, and as such, the Board finds that VA has 
fulfilled its duty to assist in obtaining such records.  All 
other identified and available treatment records have been 
secured and the Veteran has been medically evaluated in 
conjunction with his claims in which examinations were deemed 
necessary to decide the claims.  Thus, the duties to notify 
and assist have been met.

Analysis

When seeking VA disability compensation, a Veteran generally 
seeks to establish that a current disability results from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131.  "Service connection" basically 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  This may 
be accomplished by affirmatively showing inception or 
aggravation during service or through the application of 
statutory presumptions.  38 C.F.R. § 3.303(a).  Where 
chronicity of a disease is not shown in service, service 
connection may yet be established by showing continuity of 
symptomatology between the currently claimed disability and a 
condition noted in service.  38 C.F.R. § 3.303(b).  

Hearing Loss and Tinnitus

The Veteran contends that has hearing loss and tinnitus 
related to service.  He specifically asserts that he was 
exposed to acoustic trauma in service in his duties as a 
Control Tower Operator which he contends was in a combat 
zone.  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, 4000 Hertz is 40 decibels or greater; when the 
auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Sensorineural hearing loss may be presumed to have been 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309.  However, this presumption does not 
apply as discussed below.

A combat Veteran's assertions of an event during combat are 
to be presumed true if consistent with the time, place and 
circumstances of such service.  See 38 U.S.C.A. § 1154(b); 
Collette v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  As there is 
no evidence that the Veteran participated in combat, he may 
not be presumed to have been exposed to acoustic trauma in 
service.  38 U.S.C.A. § 1154(b). Even if the Veteran was, 
however, exposed to acoustic trauma in service, a nexus 
between his current disabilities and the in-service exposure 
to acoustic trauma must be shown.

Service treatment records were negative for any complaints or 
findings of hearing loss or tinnitus.  A September 1953 
examination report noted that on whispered voice testing, the 
Veteran scored 15/15.  The Court has established that 15/15 
is normal.  Smith v. Derwinski, 2 Vet. App. 137, 140 (1992).  
Another examination report dated a week later in September 
1953, noted the following pure tone thresholds, in decibels, 
were noted




HERTZ



500
1000
2000
3000
4000
RIGHT
10 (25)
10 (20)
5 (15)

0 (5)
LEFT
10 (25)
10 (20)
10 (20)

0 (5)

NOTE: Prior to November 1967, audiometric results were 
reported in standards set forth by the American Standards 
Association (ASA).  Those are the first figures of each 
column and are not in parentheses.  Since November 1, 1967, 
those standards have been set by the International Standards 
Organization (ISO)-American National Standards Institute 
(ANSI).  In order to facilitate data comparison, the ASA 
standards have been converted to ISO-ANSI standards and are 
represented by the figures in parentheses.

Additionally, a November 1953 clinical record attached to a 
Medical Board Report noted that Veteran had never had any 
symptoms suggestive of loss of hearing or tinnitus.  

Relevant post-service treatment records include an April 2005 
letter from First Coast Hearing Clinic, Inc., noting the 
Veteran's reports of acoustic trauma in service.  The 
audiologist noted that testing showed hearing within normal 
limits in the low frequencies sloping to a severe 
sensorineural hearing loss in the high frequencies, and word 
recognition was 100 percent bilaterally.  It was further 
noted that the Veteran exhibited a severe degree of hearing 
loss consistent with the effects of exposure to high noise 
intensity while in service.  The audiologist opined that the 
Veteran's bilateral hearing loss was due to unprotected noise 
exposure from his military duties.  

VA afforded the Veteran an examination in June 2005.  The 
examiner noted the Veteran's reports of noise exposure in 
service and also a history of occupational noise exposure 
working as an electronics technician.  The Veteran indicated 
having hearing problems beginning in 1970, and reported a 
periodic bilateral high pitched sound tinnitus beginning in 
the 1980's occurring once a week and lasting a few seconds.  
On examination, the following pure tone thresholds, in 
decibels, were noted




HERTZ



500
1000
2000
3000
4000
RIGHT
30
35
40
60
65
LEFT
30
40
55
65
70

Speech recognition scores were 92 percent in the right ear 
and 88 percent in the left ear.  The examiner noted that the 
Veteran exhibited a bilateral symmetrical, sloping, mild to 
moderately severe sensorineural hearing loss.  The examiner 
noted that since the Veteran's claims file was not provided 
at that time, it would be speculative to render an opinion as 
to etiology of his hearing loss.  As to tinnitus, the 
examiner noted that the Veteran's description of tinnitus as 
occurring only once a week and lasting a few seconds was not 
considered significant beyond the normal population and was 
not was considered related to service.  

Following review of the claims file, the examiner 
supplemented the examination report with an addendum report 
dated in June 2005.  The examiner noted that the examination 
prior to service discharge showed hearing well within normal 
limits at all frequencies bilaterally.  Based on the length 
of time between the date of claimed acoustic trauma to the 
present, the history of occupational noise exposure, and 
documentation of normal hearing at service discharge, the 
examiner opined that hearing loss was not considered due to 
military service. 

As to the claim for hearing loss, the Board finds that 
service connection is not warranted.  Service treatment 
records were completely negative for complaints or findings 
of hearing loss.  In fact, the first documentation of hearing 
loss in the claims folder was not until April 2005, which is 
over 50 years after service discharge.  Even taking into 
account the Veteran's assertion of the onset of his 
disability in 1970 as noted in the June 2005 VA examination 
report, the Board notes that onset of hearing loss is still 
nearly 20 years after service discharge.  In view of the 
lengthy period without treatment, there is no evidence of 
continuity of symptomatology and this weighs against the 
claim.  Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  

There are two different medical opinions as to the etiology 
of the Veteran's current hearing loss.  An evaluation of the 
probative value of medical opinion evidence is based on the 
medical expert's personal examination of the patient, the 
examiner's knowledge and skill in analyzing the data, and the 
medical conclusion reached.  The credibility and weight to be 
attached to such opinions are within the province of the 
Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 
470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and whether or not and 
the extent to which they reviewed prior clinical records and 
other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 
(1994).  The probative value of a medical opinion is 
generally based on the scope of the examination or review, as 
well as the relative merits of the expert's qualifications 
and analytical findings, and the probative weight of a 
medical opinion may be reduced if the examiner fails to 
explain the basis for an opinion.  See Sklar v. Brown, 5 Vet. 
App. 140 (1993).  

The Board finds that the June 2005 VA examination report and 
addendum report are more complete and thorough than the April 
2005 private opinion.  The VA opinion was rendered in 
conjunction with review of the claims file, and 
comprehensively listed the Veteran's relevant medical history 
to include post-service noise exposure, and offered extensive 
reasoning and bases for the conclusion reached.  On the other 
hand, there is no indication that the private audiologist 
reviewed any records but merely transcribed the Veteran's 
assertion of events which did not include his statement as to 
onset of hearing loss which he has said was in 1970 or his 
post-service noise exposure.  The Board finds that the June 
2005 VA addendum report noting that current hearing loss is 
not related to service is more probative than the April 2005 
private record.  Therefore, service connection for hearing 
loss is denied.

As to the claim for tinnitus, the Board notes that since 
there is no current diagnosis of tinnitus, service connection 
is denied.  Congress has specifically limited entitlement to 
service- connected benefits to cases where there is a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  While tinnitus is 
capable of lay observation, on examination it was 
specifically found that the Veteran's symptoms did not meet 
the criteria for a diagnosis of tinnitus.  Therefore, service 
connection for tinnitus is not warranted.  

However, even if there were a current diagnosis of tinnitus, 
service connection would nevertheless be denied.  Service 
treatment records are completely negative for any findings or 
complaints of tinnitus.  In fact, a November 1953 record 
specifically reflects that the Veteran did not have tinnitus.  
Following service, there is no report of tinnitus for almost 
50 years.  Therefore, service connection for tinnitus is 
denied.

The Board recognizes the Veteran's contentions that his 
hearing loss and tinnitus are related to active service.  
When a condition may be diagnosed by its unique and readily 
identifiable features, the presence of the disorder is not a 
determination "medical in nature" and is capable of lay 
observation.  In such cases, the Board is within its province 
to weigh that testimony and to make a credibility 
determination as to whether that evidence supports a finding 
of service incurrence and continuity of symptomatology 
sufficient to establish service connection.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).

Lay evidence can be competent and sufficient to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Jandreau v. Nicholson, 
492 F.3d 1372 (Fed. Cir. 2007).

To the extent that the Veteran is able to observe hearing 
loss and tinnitus, his opinion is outweighed by the competent 
medical evidence.  Simply stated, the Veteran's service 
treatment records (containing no competent medical evidence 
of hearing loss or tinnitus) and post-service treatment 
records (showing no complaints, symptoms, findings or 
diagnoses associated with either disability until 2005, and 
no competent medical evidence linking the reported hearing 
loss or tinnitus to the Veteran's service) outweigh the 
Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  However, 
the preponderance of the probative evidence does not 
demonstrate a relationship between service and the current 
disabilities.  While the Board is sympathetic to the 
Veteran's claim, and he is certainly competent to describe 
that which he experienced in service, any contentions by the 
Veteran that he has current hearing loss and tinnitus that is 
related to noise exposure experienced during active service 
are not competent.  There is no indication that the possesses 
the requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley v. Brown, 7 Vet. App. 376, 379 
(1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  
Absent competent and probative evidence the Veteran has 
hearing loss and/or tinnitus related to his period of 
service, service connection for such diseases is not 
warranted.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Residuals of a Right Hand Burn

The Veteran contends that during service the control tower he 
was in exploded and burned to the ground.  As a result, he 
sustained third degree burns to his right hand and fingers.  

Service treatment records were completely silent for any 
findings or complaints of any type of burn, to include on his 
right hand.  The examination reports at service discharge 
showed that the only identifying body mark was a well-healed 
appendectomy scar in the right lower quadrant.  Post-service 
treatment records were likewise negative for any reports of a 
right hand burn or any residuals thereof.

Based on the evidence, the Board finds that service 
connection for residuals of a right hand burn are not 
warranted.  There is simply no evidence that he has a current 
disability.  "In the absence of proof of a present 
disability, there can be no valid claim."  Brammer, 3 Vet. 
App. at 225.  Therefore, service connection for residuals of 
a right hand burn is not warranted.

To the extent that the Veteran, his family, and friends are 
able to observe his residuals of right hand burn, their 
opinions are outweighed by the competent medical evidence.  
The Veteran's service treatment records (containing no 
competent medical evidence of such a disability or incident) 
and post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with such a 
disability) outweigh the lay contentions.  Furthermore, the 
Veteran has claimed that his disability was incurred in 
service and he has had residuals since that time.  However, 
he filed a claim for service connection for epilepsy in March 
1954.  The Veteran was aware of the compensation program in 
1954, but he did not file a claim for residuals of a right 
hand burn until over 50 years after service discharge.

As the preponderance of the evidence is against the claims, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.

Psychiatric Disorder

The Veteran contends that he has a psychiatric disorder, 
claimed as a general anxiety disorder, related to service.  
He contends that he was taking medication for the disorder in 
1956.

Service treatment records were negative for any findings of a 
psychiatric disorder.  The examination reports at service 
discharge noted normal psychiatric evaluations.  The first 
indication of a disorder in the claims folder was not until 
January 2003 when the Veteran was treated for a heart 
disability.  

Based on review of the evidence, the Board finds that service 
connection for a psychiatric disorder, claimed as a general 
anxiety disorder, is not warranted.  Service treatment 
records were negative for any findings or complaints of such 
a disorder, and the first documented evidence of a disorder 
was not until nearly 50 years after service discharge.  
Giving the Veteran the benefit of the doubt and going by his 
assertion that he was taking medication for the disorder in 
1956, the Board notes that this is still three years after 
service discharge.  In view of the lengthy period without 
treatment, there is no evidence of continuity of 
symptomatology and this weighs against the claim.  Maxson, 
230 F.3d at 1330.  Furthermore, there is no opinion which 
provides a nexus between current psychiatric disorder and 
service.  

The Board declines to obtain a medical nexus opinion with 
respect to the Veteran's service connection claim because 
there is no evidence of pertinent disability in service or 
for nearly five decades following service.  Thus, while there 
is current evidence of an anxiety disorder, there is no true 
indication that a disorder is associated with service.  See 
Charles v. Principi, 16 Vet. App. 370 (2002).  Indeed, in 
view of the absence of findings of a psychiatric disorder in 
service and the lack of diagnosis of the claimed disorder 
until many years post-service, any opinion relating pertinent 
disorder to service would certainly be speculative.  However, 
service connection may not be based on a resort to pure 
speculation or even remote possibility.  See 38 C.F.R. § 
3.102.  The duty to assist is not invoked, even under 
Charles, where "no reasonable possibility exists that such 
assistance would aid in substantiating the claim."  38 
U.S.C.A. 5103A(a)(2).      

To the extent that the Veteran is able to observe his 
disorder, his opinion is outweighed by the competent medical 
evidence.  His service treatment records (containing no 
competent medical evidence of a psychiatric disorder) and 
post-service treatment records (showing no complaints, 
symptoms, findings or diagnoses associated with a psychiatric 
disorder until January 2003, and no competent medical 
evidence linking the disorder to the Veteran's service) 
outweigh the Veteran's contentions. 

Where a determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See Grottveit, 5 Vet. App. at 93.  However, there is no 
competent medical opinion addressing a relationship between 
service and the current disability.  While the Board is 
sympathetic to the Veteran's claim, and he is certainly 
competent to describe that which he experienced in service, 
any contentions by the Veteran that he has a current 
psychiatric disorder that is related to active service are 
not competent.  There is no indication that the possesses the 
requisite medical knowledge or education to render a 
probative opinion involving medical diagnosis or medical 
causation.  See Cromley, 7 Vet. App. at 379; Espiritu, 2 Vet. 
App. at 495.  Absent competent and probative evidence the 
Veteran has a psychiatric disorder related to his period of 
service, service connection for such disease is not 
warranted.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 1 Vet. App. 
at 49.


ORDER

Service connection for hearing loss is denied. 

Service connection for tinnitus is denied. 

Service connection for residuals of a right hand burn is 
denied. 

Service connection for a psychiatric disorder, claimed as a 
general anxiety disorder, is denied.



____________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


